       Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 1 of 23 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  APOLINAR GUTIERREZ and JULIAN
  LOPEZ, individually and on behalf of others
  similarly situated,
                                                                       COMPLAINT
                                     Plaintiffs,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  L'ESTI DESSERTS, INC. (D/B/A LESTIS
  DESSERTS), L'ESTI'S DESSERTS                                           ECF Case
  ENTERPRISES, CORP. (D/B/A LESTIS
  DESSERTS), PETER M ABOKHIYAYEV,
  TANIA DOE, and SILVIA DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Apolinar Gutierrez and Julian Lopez, individually and on behalf of others

 similarly situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace &

 Associates, P.C., upon their knowledge and belief, and as against L'esti Desserts, Inc. (d/b/a Lestis

 Desserts), L'esti's Desserts Enterprises, Corp. (d/b/a Lestis Desserts), (“Defendant Corporations”),

 Peter M Abokhiyayev, Tania Doe, and Silvia Doe, (“Individual Defendants”), (collectively,

 “Defendants”), allege as follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are both current and former employees of Defendants L'esti Desserts, Inc.

(d/b/a Lestis Desserts), L'esti's Desserts Enterprises, Corp. (d/b/a Lestis Desserts), Peter M

Abokhiyayev, Tania Doe, and Silvia Doe.
         Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 2 of 23 PageID #: 2




         2.     Defendants own, operate, or control a Kosher bakery, located at 180 27th St,

Brooklyn, NY 11232 under the name “Lestis Desserts”.

         3.    Upon information and belief, individual Defendants Peter M Abokhiyayev, Tania

Doe, and Silvia Doe, serve or served as owners, managers, principals, or agents of Defendant

Corporations and, through these corporate entities, operate or operated the bakery as a joint or unified

enterprise.

         4.    Plaintiffs have been employed as a laborer, a dishwasher, a porter, a cleaner and an

assistant to the pastry chef at the bakery located at 180 27th St, Brooklyn, NY 11232.

         5.    At all times relevant to this Complaint, Plaintiffs have worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime, and spread of hours

compensation for the hours that they have worked.

         6.    Rather, Defendants have failed to maintain accurate recordkeeping of the hours

worked, and have failed to pay Plaintiffs appropriately for any hours worked, either at the straight

rate of pay or for any additional overtime premium.

         7.    Further, Defendants have failed to pay Plaintiffs the required “spread of hours” pay

for any date in which they have had to work over 10 hours a date.

         8.    Furthermore, Defendants have repeatedly failed to pay Plaintiffs wages on a timely

basis.

         9.    Defendants’ conduct has extended beyond Plaintiffs to all other similarly situated

employees.

         10.   At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week




                                                   -2-
        Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 3 of 23 PageID #: 3




without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       11.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       12.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       14.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Kosher bakery located in this district. Further, Plaintiffs have been employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs



                                                 -3-
       Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 4 of 23 PageID #: 4




       15.     Plaintiff Apolinar Gutierrez (“Plaintiff Gutierrez” or “Mr. Gutierrez”) is an adult

individual residing in Kings County, New York.

       16.     Plaintiff Gutierrez was employed by Defendants at Lestis Desserts from

approximately June 2020 until on or about October 2020.

       17.     Plaintiff Julian Lopez (“Plaintiff Lopez” or “Mr. Lopez”) is an adult individual

residing in Kings County, New York.

       18.     Plaintiff Lopez has been employed by Defendants at Lestis Desserts from

approximately June 15, 2020 until on or about Present Date.

                                              Defendants

       19.     At all relevant times, Defendants own, operate, or control a Kosher bakery, located

at 180 27th St, Brooklyn, NY 11232 under the name “Lestis Desserts”.

       20.     Upon information and belief, L'esti Desserts, Inc. (d/b/a Lestis Desserts) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 180 27th St, Brooklyn, NY 11232.

       21.     Upon information and belief, L'esti's Desserts Enterprises, Corp. (d/b/a Lestis

Desserts) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 180 27th St, Brooklyn,

NY 11232.

       22.     Defendant Peter M Abokhiyayev is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Peter M Abokhiyayev is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Peter M Abokhiyayev possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant



                                                  -4-
       Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 5 of 23 PageID #: 5




Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       23.     Defendant Tania Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Tania Doe is sued individually in her

capacity as a manager of Defendant Corporations. Defendant Tania Doe possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.

She determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       24.     Defendant Silvia Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Silvia Doe is sued individually in her

capacity as a manager of Defendant Corporations. Defendant Silvia Doe possesses operational

control over Defendant Corporations and controls significant functions of Defendant Corporations.

She determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       25.     Defendants operate a Kosher bakery located in the Greenwood Heights neighborhood

in Brooklyn.




                                                   -5-
       Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 6 of 23 PageID #: 6




       26.     Individual Defendants, Peter M Abokhiyayev, Tania Doe, and Silvia Doe, possess

operational control over Defendant Corporations, possess ownership interests in Defendant

Corporations, or control significant functions of Defendant Corporations.

       27.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       28.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       29.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       30.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

       31.     Upon information and belief, Individual Defendant Peter M Abokhiyayev operates

Defendant Corporations as either alter egos of himself and/or fails to operate Defendant

Corporations as entities legally separate and apart from himself, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,




                                                  -6-
          Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 7 of 23 PageID #: 7




                d) operating Defendant Corporations for his own benefit as the sole or majority

                   shareholder,

                e) operating Defendant Corporations for his own benefit and maintaining control over

                   these corporations as closed Corporations,

                f) intermingling assets and debts of his own with Defendant Corporations,

                g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                   liability as necessary to protect his own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          32.    At all relevant times, Defendants have been Plaintiffs’ employers within the meaning

of the FLSA and New York Labor Law. Defendants have had the power to hire and fire Plaintiffs,

have controlled the terms and conditions of employment, and have determined the rate and method

of any compensation in exchange for Plaintiffs’ services.

          33.    During 2020, Defendants have, both separately and jointly, had a gross annual

volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          34.    In addition, upon information and belief, Defendants and/or their enterprise have

been directly engaged in interstate commerce. As an example, numerous items that are used in the

bakery on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiffs

          35.    Plaintiffs are both current and former employees of Defendants who have been

employed as a laborer, a dishwasher, a porter, a cleaner and an assistant to the pastry chef.

          36.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).



                                                    -7-
       Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 8 of 23 PageID #: 8




                                       Plaintiff Apolinar Gutierrez

       37.     Plaintiff Gutierrez was employed by Defendants from approximately June 2020 until

on or about October 2020.

       38.     Defendants employed Plaintiff Gutierrez as a laborer, a dishwasher, and a porter.

       39.     Plaintiff Gutierrez regularly handled goods in interstate commerce, such as

dishwashing soap and other supplies produced outside the State of New York.

       40.     Plaintiff Gutierrez’s work duties required neither discretion nor independent

judgment.

       41.     Throughout his employment with Defendants, Plaintiff Gutierrez regularly worked

in excess of 40 hours per week.

       42.     From approximately June 2020 until on or about October 2020, Plaintiff Gutierrez

worked from approximately 8:30 a.m. until on or about 7:30 p.m., 2 dates a week, from

approximately 8:30 a.m. until on or about 7:30 p.m. to 8:00 p.m., 3 dates a week, and from

approximately 8:30 a.m. until on or about 4:00 p.m. to 5:00 p.m., on Sundays (typically 62.5 to 65

hours per week).

       43.     Throughout his employment, Defendants paid Plaintiff Gutierrez his wages in a

combination of check and cash (the check only reflected his wages earned for 40 hours worked).

       44.     From approximately June 2020 until on or about October 2020, Defendants paid

Plaintiff Gutierrez $15.00 per hour.

       45.     Plaintiff Gutierrez’s pay did not vary even when he was required to stay later or work

a longer date than his usual schedule.




                                                   -8-
        Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 9 of 23 PageID #: 9




        46.    For example, Defendants required Plaintiff Gutierrez to work an additional 30

minutes past his scheduled departure time three dates a week, and did not pay him for the additional

time he worked.

        47.    During June, July and August, Plaintiff Gutierrez was required to write his clock in

and clock out time in a blank sheet of paper. Thereafter, Plaintiff Gutierrez was required to use a

finger scanning time tracking device to clock in and clock out. However, the machine would fail to

register his fingerprint. Thus, Defendants’ time-tracking system was not accurate.

        48.    On a number of occasions, Defendants required Plaintiff Gutierrez to sign a

document, the contents of which he was not allowed to review in detail, in order to release his weekly

pay.

        49.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Gutierrez regarding overtime and wages under the FLSA and NYLL.

        50.    Defendants did not provide Plaintiff Gutierrez an accurate statement of wages, as

required by NYLL 195(3).

       51.     Defendants did not give any notice to Plaintiff Gutierrez, in English and in Spanish

(Plaintiff Gutierrez’s primary language), of his rate of pay, employer’s regular pay date, and such

other information as required by NYLL §195(1).

                                        Plaintiff Julian Lopez

        52.    Plaintiff Lopez has been employed by Defendants from approximately June 15, 2020

until the Present Date.

        53.    Defendants have employed Plaintiff Lopez as a cleaner and as an assistant to the

pastry chef.




                                                  -9-
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 10 of 23 PageID #: 10




         54.   Plaintiff Lopez has regularly handled goods in interstate commerce, such as flour and

other supplies produced outside the State of New York.

         55.   Plaintiff Lopez’s work duties have required neither discretion nor independent

judgment.

         56.   Throughout his employment with Defendants, Plaintiff Lopez has regularly worked

in excess of 40 hours per week.

         57.   From approximately June 15, 2020 until on or about the Present Date, Plaintiff Lopez

has worked from approximately 8:30 a.m. until on or about 6:00 p.m. to 7:00 p.m., Monday through

Thursdays, from approximately 8:30 a.m. until on or about 1:30 p.m., on Fridays, and from

approximately 8:30 a.m. until on or about 4:00 p.m., on Sundays (typically 50.5 to 54.5 hours per

week).

         58.   Throughout his employment, Defendants have paid Plaintiff Lopez his wages in cash.

         59.   From approximately June 15, 2020 until on or about July 2020, Defendants paid

Plaintiff Lopez $13.00 per hour.

         60.   From approximately August 2020 until the Present Date, Defendants have paid

Plaintiff Lopez $15.00 per hour.

         61.   From approximately June 15, 2020 until on or about July 2020, Plaintiff Lopez was

not required to keep track of his time, nor to his knowledge, did the Defendants utilize any time

tracking device such as punch cards, that accurately reflected his actual hours worked.

         62.   In addition, in order to get paid, Plaintiff Lopez has been required to sign a document

in which Defendants misrepresented the hours that he worked per week.

         63.   No notification, either in the form of posted notices or other means, has ever been

given to Plaintiff Lopez regarding overtime and wages under the FLSA and NYLL.



                                                 - 10 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 11 of 23 PageID #: 11




       64.     Defendants have never provided Plaintiff Lopez an accurate statement of wages, as

required by NYLL 195(3).

       65.     In fact, Defendants have adjusted Plaintiff Lopez’s paystubs so that they reflect

inaccurate wages and hours worked.

      66.      Defendants have never given any notice to Plaintiff Lopez, in English and in Spanish

(Plaintiff Lopez’s primary language), of his rate of pay, employer’s regular pay date, and such other

information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      67.      At all times relevant to this Complaint, Defendants have maintained a policy and

practice of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours

a week without paying them appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

      68.      Plaintiffs have been victims of Defendants’ common policy and practices which

violate their rights under the FLSA and New York Labor Law by, inter alia, not paying them the

wages they have been owed for the hours they have worked.

      69.      Defendants’ pay practices have resulted in Plaintiffs not receiving payment for all

their hours worked, and have resulted in Plaintiffs’ effective rate of pay falling below the required

minimum wage rate.

      70.      Defendants have habitually required Plaintiffs to work additional hours beyond their

regular shifts but have not provided them with any additional compensation.

      71.      Defendants’ time keeping system does not reflect the actual hours that Plaintiff’s

worked.




                                                 - 11 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 12 of 23 PageID #: 12




      72.      Defendants have willfully disregarded and purposefully evaded recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      73.      On a number of occasions, Defendants have required Plaintiffs to sign a document

the contents of which they have not been allowed to review in detail.

      74.      Defendants have required Plaintiffs to sign a document that reflected inaccurate or

false hours worked.

      75.      Defendants have paid Plaintiffs their wages in a combination of check and cash or all

in cash.

      76.      Defendants have failed to post at the workplace, or otherwise provide to employees,

the required postings or notices to employees regarding the applicable wage and hour requirements

of the FLSA and NYLL.

      77.      Upon information and belief, these practices by Defendants have been done willfully

to disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      78.      Defendants have engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      79.      Defendants’ unlawful conduct is intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      80.      Defendants have failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;



                                                 - 12 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 13 of 23 PageID #: 13




rate or rates of pay and basis thereof, whether paid by the hour, shift, date, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      81.      Defendants have failed to provide Plaintiffs and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, date, week, salary, piece, commission, or other; allowances, if any, claimed as part

of the minimum wage, including tip, meal, or lodging allowances; the regular pay date designated

by the employer; the name of the employer; any “doing business as” names used by the employer;

the physical address of the employer's main office or principal place of business, and a mailing

address if different; and the telephone number of the employer, as required by New York Labor Law

§195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      82.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      83.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a



                                                  - 13 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 14 of 23 PageID #: 14




one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      84.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      85.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      86.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants have had the power

to hire and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of

their employment, and determined the rate and method of any compensation in exchange for their

employment.

      87.      At all times relevant to this action, Defendants have been engaged in commerce or in

an industry or activity affecting commerce.

      88.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       89.     Defendants have failed to pay Plaintiffs (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      90.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate is willful within the meaning of 29 U.S.C. § 255(a).

      91.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.




                                                 - 14 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 15 of 23 PageID #: 15




                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      92.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      93.      Defendants, in violation of 29 U.S.C. § 207(a)(1), have failed to pay Plaintiffs (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      94.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation has been willful within the meaning of 29 U.S.C. § 255(a).

      95.      Plaintiffs (and the FLSA Class members) have been damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      96.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      97.      At all times relevant to this action, Defendants have been Plaintiffs’ employers within

the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants have had the power to hire and fire

Plaintiffs, controlled the terms and conditions of their employment, and determined the rates and

methods of any compensation in exchange for their employment.

      98.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, have paid Plaintiffs less than the minimum wage.

      99.      Defendants’ failure to pay Plaintiffs the minimum wage is willful within the meaning

of N.Y. Lab. Law § 663.

      100.     Plaintiffs have been damaged in an amount to be determined at trial.




                                                 - 15 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 16 of 23 PageID #: 16




                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      101.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      102.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, have failed to pay Plaintiffs overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      103.     Defendants’ failure to pay Plaintiffs overtime compensation is willful within the

meaning of N.Y. Lab. Law § 663.

      104.     Plaintiffs have been damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      105.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      106.     Defendants have failed to pay Plaintiffs one additional hour’s pay at the basic

minimum wage rate before allowances for each date Plaintiffs’ spread of hours has exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      107.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each date Plaintiffs’

spread of hours has exceeded ten hours is willful within the meaning of NYLL § 663.

      108.     Plaintiffs have been damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                  VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 16 -
      Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 17 of 23 PageID #: 17




                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      109.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      110.     Defendants have failed to provide Plaintiffs with a written notice, in English and in

Spanish (Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether

paid by the hour, shift, date, week, salary, piece, commission, or other; allowances, if any, claimed

as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay date

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      111.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      112.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      113.     With each payment of wages, Defendants have failed to provide Plaintiffs with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, date, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).



                                                  - 17 -
        Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 18 of 23 PageID #: 18




        114.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.



                                    EIGHTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        115.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        116.     Defendants have not paid Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        117.     Defendants are liable to each Plaintiff in an amount to be determined at trial.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)    Declaring that Defendants have violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

           (c)    Declaring that Defendants have violated the overtime wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;




                                                   - 18 -
    Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 19 of 23 PageID #: 19




       (d)    Declaring that Defendants have violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)    Declaring that Defendants’ violations of the provisions of the FLSA are willful as

to Plaintiffs and the FLSA Class members;

       (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)    Declaring that Defendants have violated the minimum wage provisions of, and

rules and orders promulgated under, the NYLL as to Plaintiffs;

       (i)    Declaring that Defendants have violated the overtime wage provisions of, and rules

and orders promulgated under, the NYLL as to Plaintiffs;

       (j)    Declaring that Defendants have violated the spread-of-hours requirements of the

NYLL and supporting regulations as to Plaintiffs;

       (k)    Declaring that Defendants have violated the timely payment provisions of the

NYLL as to Plaintiffs;

       (l)    Declaring that Defendants have violated the notice and recordkeeping requirements

of the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;



                                             - 19 -
    Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 20 of 23 PageID #: 20




       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order are willful as to Plaintiffs;

       (n)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety dates

following issuance of judgment, or ninety dates after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York



                                                 - 20 -
Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 21 of 23 PageID #: 21




  November 25, 2020

                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                By:              /s/ Michael Faillace
                                          Michael Faillace [MF-8436]
                                          60 East 42nd Street, Suite 4510
                                          New York, New York 10165
                                          Telephone: (212) 317-1200
                                          Facsimile: (212) 317-1620
                                          Attorneys for Plaintiffs




                                 - 21 -
Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 22 of 23 PageID #: 22
Case 1:20-cv-05754 Document 1 Filed 11/25/20 Page 23 of 23 PageID #: 23
